The opinion of the Court, after time taken for advisement, was drawn up by
Weston C. J.
With regard to the course pursued in the examination of the grand jurors, it must be understood to have been *86assented to by the counsel for the defendant, and therefore furnishes no ground of exception on his part. Besides, the jury were instructed to disregard that testimony ; and they acquitted the defendant of that part of the charge, to which they testified.
For the purpose of establishing the objection taken to the verdict, that Robert Dunning, one of the traverse jury, had before been a grand juror in the Common Pleas, before whom and his fellows, it is averred that an investigation was had, as to the guilt of the defendant, his counsel move the court, that the County Attorney may be examined on oath, in regard to what took place before them. This motion is resisted ; and upon consideration we are of opinion, that it ought to be overruled. It is the policy of the law, that the preliminary inquiry, as to the'guilt or innocence of a party, against whom a complaint has been preferred, should be secretly conducted. In furtherance of the same object, every grand juror is sworn to secrecy. One reason may have been, to prevent the escape of the party charged, to which he might be tempted, if apprized of the proceedings in train against him. Another may have been, to promote freedom of deliberation and opinion among the grand jury, which might be impaired, if it were known that the part taken by each, might be disclosed to the accused or his friends. A timid juror might in that case be overawed by the power and connections of an individual charged. If this motion were sustained, every thing done in the grand jury room might be unveiled, whenever the same subject matter was on trial before the traverse jury. It would be to open a door, which the law intended should be closed.
Whatever examination was gone into before the grand jury, no bill was preferred against the defendant. It is not then to be presumed, that any one of them was satisfied of his guilt. It is further stated and not denied, that the jurors generally, before the trial commenced, were inquired of, whether they had formed any opinion, or were sensible of any bias upon their minds, in relation to the case. Upon such an inquiry, every juror, conscious that he did not stand indifferent, should, and it may be presumed would, disclose the fact.
Upon the whole, we perceive no reason to doubt, that the defendant had a fair trial. Judgment on the verdict.